Sunshine v Bell (2019 NY Slip Op 06943)





Sunshine v Bell


2019 NY Slip Op 06943


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


879 CA 18-02334

[*1]JUDD SUNSHINE AND LAURIE SUNSHINE, PLAINTIFFS-APPELLANTS,
vLONDRA BELL, DOING BUSINESS AS BUFFALO CONTRACTING, AND BUFFALO CONTRACTING, LLC, DEFENDANTS-RESPONDENTS. 


JOHN J. LAVIN, P.C., BUFFALO (JOHN J. LAVIN OF COUNSEL), FOR PLAINTIFFS-APPELLANTS.
WESOLOWSKI LAW GROUP, P.C., BUFFALO (KEITH R. WESOLOWSKI OF COUNSEL), FOR DEFENDANTS-RESPONDENTS.

	Appeal from an order of the Supreme Court, Erie County (Paul Wojtaszek, J.), entered October 10, 2018. The order, among other things, granted the motion of defendants to dismiss plaintiffs' first, third, fourth, sixth and seventh causes of action. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court